    Case: 1:17-cv-05272 Document #: 110 Filed: 08/18/20 Page 1 of 2 PageID #:521




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

BRIAN LEWIS,                               )
                                           )
                      Plaintiff,           )       No. 17-cv-05272
                                           )
                      v.                   )       Honorable Martha M. Pacold
                                           )
WEXFORD HEALTH                             )       Honorable Beth W. Jantz
SOURCES INC , et al.                       )
                                           )
                      Defendants.          )

          NOTICE OF SUBSTITUTION OF COUNSEL WITHIN SAME FIRM

Undersigned counsel submits the following substitution of counsel for Defendants, Anna McBee,

Pickens, Tarry Williams, Tracy Engelso, and Nicholas Lamb, pursuant to Local Rule 83.17,

which allows substitutions of counsel without motion where counsel are of the same firm. Mr.

Shawn Peters no longer represents this defendant and should hereby be withdrawn as counsel.

       Dated: August 18, 2020


                                                   Respectfully submitted,

KWAME RAOUL
Attorney General for Illinois                         s/   Myron C. Grant
State of Illinois                                     Myron C. Grant
Counsel for Defendants,                               Assistant Attorney General
ANNA MCBEE                                            Office of the Illinois Attorney General
PICKENS                                               100 W. Randolph St., 13th Fl.
TARRY WILLIAMS                                        Chicago, Illinois 60601
TRACY ENGELSO                                         (312) 814-2680
NICHOLAS LAMB                                         mgrant@atg.state.il.us
   Case: 1:17-cv-05272 Document #: 110 Filed: 08/18/20 Page 2 of 2 PageID #:522




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 18, 2020, the foregoing document, Substitution of Counsel,

was electronically filed with the Clerk of the Court using the CM/ECF system. Parties of record

may obtain a copy through the Court’s CM/ECF system.

                                                   Respectfully submitted,

                                                   /s/ Myron C. Grant
                                                   Myron C. Grant
